Exhibit 10.4 SECURITY INTEREST AND PLEDGE AGREEMENT SECURITY INTEREST AND PLEDGE AGREEMENT (“Pledge Agreement”) dated as of June 17, 2009, by and among OmniReliant Holdings, Inc. (“Secured Party”), Beyond Commerce, Inc. a Nevada corporation with its principal business address at 9029 South Pecos, Suite 2800, Henderson, NV 89074 (the “Company” or the “Debtor”), and Linlithgow Holdings LLC (the “Pledgor”) RECITALS A.Reference is made to (i) that certain Purchase Agreement of even date herewith (the “Purchase Agreement”) to which the Company and the Secured Party are parties, and (ii) the Transaction Agreements (as that term is defined in the Loan Agreement), including, without limitation, the Note.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the relevant Transaction Agreements. B.Pursuant to the Transaction Agreements, the Debtor has certain obligations to the Secured Party (all such obligations, the “Obligations”), including, but not limited to, obligations to pay principal and interest of the Note, which was issued in the original aggregate principal amount of $575,000, on the Maturity Date.The Note Obligations and the Warrant Obligations are secured by the pledge of certain stock of the Company.The obligations of the Company and of the Pledgor, if any, under the Note are referred to collectively as the “Note Obligations.”The obligations of the Company and of the Pledgor, if any, under the Warrant are referred to collectively as the “Warrant Obligations.” C.To secure the Note Obligations and the Warrant Obligations, the Pledgor have agreed to pledge certain shares of Common Stock of the Company held by the Pledgor to the Secured Party as security for the performance of the Note Obligations and the Warrant Obligations. D.The Pledgor are shareholders, subsidiaries and/or affiliates of the Debtor and have determined that it is in the Pledgor’ best interests, including to the benefit of the other interests of the Pledgor in the Company, to provide the pledge referred to herein. E.The Secured Party is willing to enter into the Purchase Agreement and the other Transaction Agreements only upon receiving the Pledgor’ pledge of certain stock of the Company, as set forth in this Pledge Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Grant of Security Interest. (a)To secure the Note Obligations and the Warrant Obligations of Debtor, the Pledgor hereby pledge to the Secured Party (i) all of the shares of Common Stock (the “Pledged Shares”) set forth on the attached Schedule 2 of this Agreement.Unless otherwise set forth on Schedule 2 of this Agreement, the Pledgor are the beneficial and record owner of the Pledged Shares set forth opposite the Pledgor’s name on such Schedule.Such Pledged Shares are hereinafter referred to as the “Collateral.” (b)The Company represents and warrants to the Secured Party that the Pledged Shares are duly authorized, validly issued, fully paid and non-assessable and that it will not permit the transfer of the Pledged Shares except in accordance with this Pledge Agreement while the same is in effect. (c)(i)The Company has given written notice to the Transfer Agentregarding the creation of the security interest of the Secured Party in the Collateral.The Company has instructed the Transfer Agent (A) to record on its books the existence of such security interest with respect to the Pledged Shares, (B) to transfer Pledged Shares in accordance with the instructions of the Secured Party without further action of the Company, and (C) except upon such instructions of the Secured Party or until written notice is given by the Secured Party that such security interest has been released to the Pledgor in whole or in part, to not allow a transfer of the shares representing any part of the Collateral or to replace the certificates representing the Collateral; and 1 (ii)The Pledgor hereby consent to the provisions of the preceding subparagraph (i) and authorizes the Company to provide such notice and instructions to the Transfer Agent. 2.Obligations Secured.During the term hereof, the Collateral shall secure the following: (a)The performance by the Company of the Note Obligations and the Warrant Obligations; and (b)The payment of all fees and the delivery of all stock other than principal and interest under the Note. (c)The performance by the Pledgor of their obligations, covenants, and agreements under this Agreement. The obligations, covenants and agreements described in clauses (a), (b) and (c) are the “Obligations.” 3.Perfection of Security Interests.Upon execution of this Pledge Agreement by the Debtor and the Pledgor, the Pledgor shall deliver and transfer possession of the stock certificates identified opposite the Pledgor’s name on Schedule 2 of this Agreement together with stock transfer powers duly executed in blank by the registered owner of the shares represented by such Certificates, with appropriate Medallion signature guaranty (“Stock Powers”), to the Secured Party. The Collateral will be held by the Secured Party or the Brokerage Firm, to perfect the security interest of the Secured Party, until the earlier of (i) the payment in full of all amounts due under the Note, or (ii) foreclosure of Secured Party's security interests as provided herein. (c)The Debtor and the Pledgor hereby appoint the Secured Party, as attorney-in-fact with powers of substitution, to execute all documents and perform all acts in order to perfect and maintain a valid security interest for Secured Party in the
